Citation Nr: 1756534	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-08 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation greater than 20 percent for degenerative arthritis of the lumbar spine. 

2. What evaluation is warranted for right lower extremity radiculopathy from May 22, 2008?

3. What evaluation is warranted for left lower extremity radiculopathy from May 22, 2008?

4. Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The appeal was certified by the RO in Roanoke, Virginia.

In August 2013, a Central Office hearing was held before the undersigned Veterans Law Judge. 

In February 2014, the Board remanded the issue of entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine with radiculopathy. In February 2016, VA granted entitlement to separate 10 percent ratings for right and left lower extremity radiculopathy effective May 22, 2008. 

In May 2017, the Veteran submitted a VA Form 21-0958, Notice of Disagreement, indicating she disagreed with the April 7, 2017 decision letter and she listed her specific areas of disagreement as being with the ratings assigned for the lumbar spine and what appears to be the right and left lower extremity radiculopathy. The Board notes that the April 2017 notice letter addressed the denial of entitlement to a special home adaptation grant and specially adapted housing. 

The May 2017 disagreement was not required as the issues of entitlement to increased ratings for lumbar arthritis and lower extremity radiculopathy were already perfected for appeal and the February 2016 supplemental statement of the case specifically addressed the separate ratings now assigned for radiculopathy. Additional action by the Veteran is not required as concerns those issues. The Board does not, however, consider the May 2017 form as a notice of disagreement with the denial of entitlement to special home adaptation or specially adapted housing. If the Veteran wishes to disagree with those issues, she must submit a properly completed and timely notice of disagreement. 

As concerns the June 2017 request for a Decision Review Officer hearing, the Board again notes that the May 2017 form is not a valid notice of disagreement to the appeal issues. Further, the Veteran has already provided testimony at a Board hearing. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, additional development is needed. See 38 C.F.R. § 3.159(c) (2017). 

The February 2014 remand directed that the Veteran undergo an examination to determine the current level of severity of her lumbar degenerative arthritis with radiculopathy. The examiner was to be provided access to the claims folder, to include any electronic folders, and the examination report was to reflect review of pertinent evidence. While the Veteran underwent a peripheral nerves examination in June 2014 there is no indication that the claims folder was reviewed. Moreover, the Veteran underwent a VA thoracolumbar spine examination in August 2015 but the examiner stated that her electronic folder and/or claims folder were not reviewed. Thus, a remand is required. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In March 2017, the Veteran submitted a statement indicating significant symptoms in her low back and legs, arguably suggesting a worsening of symptoms. In May 2017, the Veteran submitted another personal statement along with statements from her spouse and son attesting to frequent falls. The Board observes, however, that the Veteran's complaints appear inconsistent with the objective findings of record. That is, the June 2014 peripheral nerves examination report indicates mild incomplete paralysis of the sciatic nerve on the right and the left, and the August 2015 examination report indicates mild radiculopathy on the left and that the right side was not affected. Considering the Veteran's contentions and the length of time since the last examination, as well as the disparity in complaints versus objective findings, an additional examination is needed. See 38 C.F.R. § 3.327 (2017). 

The Veteran asserts she is unemployable due to her service-connected lumbar disability and associated radiculopathy. The Board acknowledges that entitlement to a total disability rating was previously denied during the appeal period and the issue was not appealed. Notwithstanding, if a veteran has an appeal pending for an increased rating for a service-connected disability and while the appeal is pending, the Veteran claims to be unemployable due, at least in part, to the disability on appeal, and the rating decision denies the unemployability claim, that claim is now part of the pending appeal and VA should send the appellant a statement of the case or supplemental statement of the case on all issues on appeal, including individual unemployability. See M21-1, Part IV.ii.2.F.4.n. Under the circumstances of this case, the Board finds that a claim for a total disability rating based on individual unemployability remains pending as part of the current appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Updated VA medical records should also be obtained on remand. 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1. Request medical records from the VA Medical Center in Hampton, Virginia for the period from June 2014 to the present. All records obtained should be associated with the claims folder. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and current severity of her lumbar degenerative arthritis and bilateral lower extremity radiculopathy. The appellant's VBMS and Virtual VA files must be available for review.

In accordance with the latest worksheets for thoracolumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the lumbar spine and right and left lower extremity radiculopathy. The examiner is advised that the Veteran is competent to report her lower extremity complaints and symptoms. If there is a medical basis to doubt the history as reported, the examiner should so state. 

A complete rationale for any opinion expressed must be provided. If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).

5. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the evaluation issues as well as entitlement to a total disability rating based on individual unemployability. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




